Citation Nr: 9904833	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the RO.  



REMAND

The veteran contends that she suffers from a bilateral knee 
condition which she incurred in service.  At a hearing before 
a Hearing Officer at the RO in August 1997, the veteran 
testified that she initially encountered problems with her 
left knee after running during physical training exercises in 
service.  The veteran's service medical records indicate that 
she sought medical treatment for right leg pain and left knee 
tenderness on a few occasions during service.  According to 
the veteran, these problems continued after she was 
discharged from service and entered the Reserves until she 
was ultimately placed on profile for patellofemoral syndrome 
of the right knee in March 1990.  She further stated that the 
physician who placed her on profile at the time had indicated 
to her that running on concrete while on active duty was the 
cause of her knee problem.  

The veteran was afforded a VA examination in August 1998.  At 
that time, she reported a history of shin splints from 1980 
to 1984 and swelling and knee pain with running activities 
leading to surgery on her left knee in 1996.  She also noted 
a propensity for dislocating her left patella.  The 
examination revealed that the veteran to have an antalgic 
gait, leaning to the left side with ambulation.  She also had 
positive patellofemoral discomfort with crepitation at the 
patellofemoral joint with range of motion and some medial 
joint line tenderness.  Radiographs were also to be obtained 
but have not been associated with the claims file.  In 
response to a request to provide an opinion as to whether the 
veteran's patellofemoral pain syndrome first manifested in 
1989 had any relation to her active duty service, the 
examining physician remarked that he did not see any obvious 
evidence of patellofemoral joint pain during that time; 
however, he did add that pain documented in 1989 was 
consistent with her current findings and bilateral knee 
condition.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (1998).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
she has received for her claimed knee 
disorders since service.  Based on her 
response, the RO should attempt to obtain 
copies of all records from any identified 
treatment source and associate them with 
the claims folder.  

2.  The RO should take appropriate steps 
to contact the veteran's Reserve unit in 
order to request confirmation of the 
veteran's duty status in March 1989.  The 
necessary supporting documentation should 
be obtained in this regard.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
bilateral knee disorder.  The veteran's 
claims folder, along with a complete copy 
of this remand must be made available to 
and reviewed by the examiner.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current bilateral knee disability is due 
to disease or injury which was incurred 
in or aggravated by active service, as 
claimed by the veteran, or any period of 
active duty for training or due to injury 
which was incurred in or aggravated by 
any period of inactive duty for training.  
The examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, then the veteran should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


